Citation Nr: 1221600	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to May 13, 2005 for service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The July 2007 rating decision granted entitlement to service connection for paranoid schizophrenia effective May 13, 2005.  The Veteran subsequently disagreed with this effective date in an August 2007 notice of disagreement.

In April 2011, the Veteran provided hearing testimony before the undersigned at a hearing at the RO. A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  After receiving notice of the decision and his appellate rights, the Veteran did not appeal the February 1981 rating decision that denied service connection for schizophrenia; and no new and material evidence was received within one year of the rating decision; hence, that decision is now final

2.  The earliest communication following the final February 1981 rating decision that may be construed as a claim seeking service connection for an acquired psychiatric disorder was a VA Form 21-526 received by VA on May 13, 2005. 


CONCLUSION OF LAW

The requirements for an effective date earlier than May 13, 2005, for the grant of service connection for paranoid schizophrenia, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for an earlier effective date for service connection for paranoid schizophrenia arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating/effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or other evidence of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The record does not suggest the existence of any outstanding evidence that could substantiate entitlement to an earlier effective date.  The Veteran has contended that his psychiatric disability impaired his ability to pursue an appeal of a 1981 decision that denied service connection for a psychiatric disability.  Equitable tolling is a possible route to extending the time for filing a notice of disagreement, although this question has not yet been fully settled by the courts.

In any event, the Veteran has also reported that he was functioning at the time of the decision and for years thereafter as a city bus driver and not receiving any psychiatric treatment; and the record shows that he was able to correspond with VA over other matters, such as his parent's dependency status and his marital status; and negotiated with VA regarding an overpayment.  He attended vocational school full time during part of this period and was able to apply for VA education benefits.  The record does not raise a question as to whether the Veteran was too mentally impaired to pursue an appeal following the 1981 decision.  Hence an examination or medical opinion is not required with regard to this question.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At his hearing the undersigned the issues and suggested the submission of additional evidence based on the record and the Veteran's testimony.  The record was held open for 30 days so that he could submit such evidence.

Analysis

The Veteran alleges that the appropriate effective date for service connection for paranoid schizophrenia should be from his date of discharge from service, September 17, 1979.  The Veteran claimed, on his Form 9 dated December 2008, that he was not competent to pursue his initial psychiatric claim, and that it should have been granted when he first claimed such benefit within one year of discharge as he was mentally ill at that time.  

The Veteran additionally indicated during his hearing testimony that he had VA psychiatric treatment while still in service and was treated for mental health issues in Arkansas at approximately the same time of his claim for benefits in 1981.  He also stated that he had no mental health treatment between 1985 and approximately 2005.

The effective date for an award shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service, otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

In May 1980, the Veteran specifically filed a claim for entitlement to service connection for schizophrenia.  In February 1981, the RO denied the claim on the basis that paranoid personality disorder was not a disability for VA compensation purposes.  He was notified of the decision and his appellate rights on February 26, 1981.  The address to which the rating decision was sent was the same as he provided on his claim form.  This is also the same address that he provided on an enrollment certificate (in the context of receiving VA benefits for educational purposes) dated November 1983.  He has not alleged non-receipt of the notice, and there is no other evidence of non-receipt.

The Veteran did not submit a notice of disagreement within one year of the notice of the decision nor was any relevant evidence received during that period.  The only evidence or information that VA received within one year of the February 1981 decision consists of dependency information submitted on a VA Form 21-509; thus, the decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156.  

The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

On May 13, 2005, the Veteran submitted a statement, on VA Form 21-526, indicating that he wanted service connection for posttraumatic stress disorder (PTSD) and bipolar disorder.  The RO construed his claim as a request to reopen the previously denied claim.  The record does not include any earlier communication that could be construed as a claim to reopen.  The Veteran has not alleged that there was such a communication.

The RO granted service connection for chronic paranoid schizophrenia in July 2007 with an evaluation of 100 percent effective May 13, 2005, the date of receipt of the reopened claim. 

Although the Veteran has expressed his belief that the February 1981 denial of service connection was wrong; he has not contended that there was a clear and unmistakable error in the prior decision.  See Andre v. Principi, 301 F. 3d 1354, 1361 (Fed. Cir. 2002).  

Although entitlement to the benefit may have arisen earlier than May 13, 2005, the request to reopen the previously denied claim for benefits was not filed until that date.  Because the Veteran's claim following the prior final denial was not received until May 13, 2005 and the effective date can be no earlier than the subsequent claim to reopen, the preponderance of the evidence weighs against the assignment of an earlier effective date.

Pursuant to 38 C.F.R. § 3.156(c), when service treatment records are received subsequent to an initial VA determination regarding a claim for VA benefits, the claim will be reconsidered on the merits.  Furthermore, any award made based in whole or in part on these additional records will be effective the date entitlement arose, or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c).  

The Veteran's service treatment records were received prior to the initial rating denying the Veteran's entitlement to service connection for schizophrenia.  Service personnel records were requested by the RO in July 2005 in the context of the Veteran's claim for service connection for PTSD.  The Veteran was granted service-connection for paranoid schizophrenia by a July 2007 rating decision.  The decision was based on psychiatric treatment documented in the Veteran's service treatment records (of record at the time of the prior denial) and a nexus opinion from a VA authorized examiner.  There is no indication that the service personnel records were utilized in making this decision.  Additionally, the Board finds no relevant information in the service personnel records which provides indication of treatment for or complaints consistent with paranoid schizophrenia during active service.  Thus, 38 C.F.R. § 3.156(c) is not a route to an earlier effective date in this case and the Veteran's claim for service connection was correctly reopened utilizing 38 C.F.R. § 3.156(a).

In his December 2008 substantive appeal, the Veteran indicated that he was prevented from timely filing a notice of disagreement with the February 1981 RO decision due to his mental disorder.  A recent Supreme Court decision suggests that equitable tolling might be available to toll the running of the time period for filing a notice of disagreement.  Henderson v. Shinseki, -U.S.-, 131 S.Ct. 1197 (2011).

The Veteran testified; however, that he received no psychiatric treatment for approximately twenty years between the time of the denial of his initial claim to the time of his claim for reopening dated May 13, 2005.  As noted above the Veteran worked for many years as a metro bus driver, was able to attend school full time and engaged with VA in regard to other claims and matters prior to his renewed treatment for psychiatric problems in 2005.  Given this record, his assertion of an inability to pursue his claim due to mental impairment is not credible.  

In conclusion, the appropriate effective date for the award of service connection for paranoid schizophrenia is the presently assigned date of May 13, 2005, which represents the date of claim for reopening entitlement to service connection for this disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is no legal basis for assignment of any earlier effective date.  The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the claim must be denied. 


ORDER

Entitlement to an effective date prior to May 13, 2005 for service connection for paranoid schizophrenia is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


